Citation Nr: 0718663	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for radiation poisoning 
due to exposure to ionizing radiation.  

3.  Entitlement to service connection for a carcinoma.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to July 
1965.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2006.  A transcript 
of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
veteran's service, to include alleged exposure to ionizing 
radiation therein. 

2.  The medical evidence of record does not show the veteran 
has radiation poisoning.

3.  The medical evidence of record does not show the veteran 
has a carcinoma.




CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Service connection for radiation poisoning is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Service connection for a carcinoma is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in June 2004, prior 
to the initial adjudication of his claims in the February 
2005 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the June 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, and a private treatment record.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  In January 
2006, the veteran stated that he had no further evidence to 
submit.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

The Board is aware that the veteran has not been afforded a 
VA examination in conjunction with his service connection 
claims.  The VCAA and implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4) (2006).

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion is not warranted.  As discussed in more detail below, 
the service medical records do not reflect any elevated blood 
pressure readings or a diagnosis of hypertension.  In 
addition, there is no competent medical evidence of radiation 
poisoning and a carcinoma currently.  In the absence of in-
service incurrence of hypertension or competent medical 
evidence of current radiation poisoning and a carcinoma, 
referral for a medical nexus opinion and/or physical 
examination is not necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Regarding the hypertension claim, any 
medical opinion obtained would of necessity be based on the 
veteran's own statements as to what occurred during service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  
Regarding the radiation poisoning and carcinoma claims, 
physical examination of the veteran is unnecessary because, 
even best case scenario, there are no present disabilities to 
causally relate to his military service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this particular case there is no 
objective evidence of any in-service hypertension or evidence 
of current radiation poisoning and carcinoma.  The veteran 
has been provided the opportunity to present evidence 
pertaining to in-service incurrence and current disability, 
and he has not done so.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Analysis

Entitlement to service connection for hypertension.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2006).

With respect to Hickson element (1), current diagnosis, there 
are current diagnoses of hypertension.

With respect to Hickson element (2), in-service incurrence, 
the service medical records do not disclose any complaints or 
clinical findings that were attributed to hypertension.  The 
blood pressure readings noted in service do not reflect 
hypertension as defined by VA.  At the time of separation 
examination in July 1965, blood pressure was 120/84.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101(Note 1) (2006).  The Board 
notes that during his August 2006 hearing the veteran, 
himself, admitted that he did not have hypertension while in 
the military.  See hearing transcript [HT] at page 3.  

There is no relevant medical evidence for approximately 36 
years after the veteran left service.  There is no indication 
that hypertension was diagnosed within a year of his 
separation from service.  The first record of treatment for 
hypertension is dated in August 2001.  

In short, there is no evidence showing that the hypertension, 
which was apparently initially documented in mid 2001, had 
its onset during service or during the one-year presumptive 
period following the veteran's separation from service.  
Accordingly, the Hickson element (2) has not been satisfied 
and the veteran's claim fails on that basis.

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's hypertension to his military 
service.  It is clear that in the absence of in-service 
evidence of hypertension a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his hypertension and his military 
service, his statements are not probative of a nexus between 
the condition and military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions); see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).

During his August 2006 hearing, the veteran alleged that his 
hypertension was the result of exposure to ionizing radiation 
while serving on a ship stationed off the coast of Florida - 
caused by the firing of "gamma ray missiles"  HT at pages 
2-4.  A review of the veteran's DD 214 and service personnel 
records shows that his service did not involve "radiation-
risk" activity as defined in 38 C.F.R. § 3.309(d)(3)(ii), and 
the veteran may not be deemed a "radiation-exposed veteran" 
as defined by 38 C.F.R. § 3.309(d)(3)(i).  Furthermore, 
hypertension is not listed among those subject to presumptive 
service connection for a "radiation-exposed veteran" under 38 
C.F.R. § 3.309(d)(2), and it is not listed as a radiogenic 
disease under 38 C.F.R. § 3.311(b)(2).  There is no 
(competent) evidence that such disease may be considered 
radiogenic in nature.  Consequently, the presumptive 
provisions of 38 C.F.R. § 3.309(d)(2) and special development 
procedures of 38 C.F.R. § 3.311 do not apply.

In summary, Hickson element (1) has been met; however, 
Hickson elements (2) and (3) have not.  For the reasons and 
bases which have been expressed in detail above, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension.  The benefit sought on appeal is accordingly 
denied.

Entitlement to service connection for radiation poisoning due 
to exposure to ionizing radiation.  

Entitlement to service connection for a carcinoma.  

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

With respect to Hickson element (1), there is no evidence of 
radiation poisoning and a carcinoma shown currently.  In 
fact, during the August 2006 hearing, the veteran essentially 
admitted that he did not have a current diagnosis of 
radiation poisoning.  HT at page 5.  The veteran has not 
submitted any medical records documenting the diagnosis of 
either condition.  

In the absence of a confirmed diagnosis of radiation 
poisoning and a carcinoma, meaning medical evidence showing 
the veteran has the conditions alleged, service connection is 
not warranted.  The case law is well settled on this point.  
In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).  And as discussed above, the veteran is not 
competent to provide an opinion, himself, on medical matters 
such as diagnosis and etiology of diseases.  See Espiritu.

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone - irrespective 
of any other Hickson considerations.


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for radiation poisoning due 
to exposure to ionizing radiation is denied.

Entitlement to service connection for carcinoma is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


